 Case 7:18-cv-00061-M-BP Document 26 Filed 04/27/20                    Page 1 of 1 PageID 122



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

WESLEY DESHAWN MCCOY,                            §
TDCJ No. 1687741,                                §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §     Civil Action No. 7:18-cv-00061-M-BP
                                                 §
                                                 §
OFFICER SERGEANT                                 §
M BERRERA, et al.,                               §
                                                 §
       Defendants.                               §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation de novo. Finding no error, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that Plaintiff’s Amended Complaint is DISMISSED

WITHOUT PREJUDICE as to Plaintiff’s claims against Defendants in their official capacities

for lack of subject matter jurisdiction and DISMISSED WITH PREJUDICE as to Plaintiff’s

claims against Defendants in their individual capacities for failure to state a claim.

       SO ORDERED on this 27th day of April, 2020.
